Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 16 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 17, the examiner took official notice that iridium transceivers and antennas are well known in the art. The applicant did not argued the official notice. Therefore, the official notice has become applicant’s admitted prior art.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Processing unit configured to communicate the data in claim 1. The term “processing unit” is used a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited 

Power module to provide power in claim 16. The term “power module” is used a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function. The examiner has interpreted the limitation of “power module” as a power supply as described in the applicant’s specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 and 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 7 “to communicate the collected data”. The claim recites in line 3 a sensor configured to collect data and in line 6 a plurality of data buoys configured to receive data collected by the sensor. It is unclear if the collected data recited in line 7 refers to the collected data defined in line 2 or to the collected data defined in line 6. For this reason, the claim is indefinite. The examiner has interpreted line 6 of the claim in the following way in order to advance prosecution: “a plurality of data buoys all configured to receive the data collected by the sensor”.

In regards to claim(s) 2-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 13, lines 3-4 have the same issues described for claim 1 above. For this reason, the claim is indefinite. The issue will be solved if claim 1 is amended in the way that was interpreted.
Furthermore, the claim recites in lines 4-5 “to a recipient via the transceiver and the antenna”. The claim previously recites that each buoy of the plurality of buoys comprises a transceiver and an antenna. It is unclear to which buoy belongs the transceiver and the antenna recited in lines 4-5. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to a recipient via their respective transceivers and their respective antennas”.

In regards to claim(s) 14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 16, the claim recites in line 15 “wherein the float causes the data buoy to move”. The claim defines a plurality of data buoys. It is unclear to which of the plurality of data buoys the limitation of line 15 is referring. For this reason, the claim is indefinite. 

In regards to claim(s) 17-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 16.

In regards to claim 21, line 10 has the same issues described for claim 1 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
Line 4 “and all configured to receive the data collected by the sensor”.
Line 7 “a master data storage to store the data collected by the sensor”.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960).

In regards to claim 1, Wang teaches a system, comprising a base configured to sink in water, a sensor configured to collect data while submerged in the water and a housing [fig. 1 element 1 (base), 5-9 (sensor) and 11 (housing), par. 0009 L. 2-8].  Wang teaches that the housing includes a plurality of satellite communication modules (data buoys) and a controller (processing unit) [fig. 1 elements 11 (processing unit) and 12 (data buoys), par. 0010 L. 5-7, par. 0011 L. 1-3]. Wang further teaches that the 
Lui teaches that data collected by the sensor is transmitted by a data buoy of the plurality of data buoys via satellite communication when the data buoy is released [par. 0010]. However, Wang does not explicitly teach that the all data buoys are configured to receive the data collected by the sensor and that the processing unit communicates the data collected by the sensors to the plurality of data buoys. 
On the other hand, Ross teaches that data buoys of a housing that receives data collected from sensors can all be configured to receive data collected by the sensor [fig. 1 element 30 (housing), fig. 2 element 46 (data buoys), col. 4 L. 43-45, col. 6 L. 15-19]. Furthermore, Ross teaches that the processing unit is configured to communicate the data collected by the sensor to the plurality of data buoys and to selectively release the plurality of data buoys from the housing to allow the data buoys to travel toward a surface of the water [col. 4 L. 43-45, L. 54-57 and L. 60-64, col. 5 L. 4-8, col. 6 L. 15-19 and L. 55-60]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’s teachings of using the controller to send the data to the data buoys and to selectively release the buoys in the system taught by Wang because it will permit the system to store the collected data in each data buoy and control when each of the data buoys is released.

In regards to claim 2, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the processing unit comprises a data storage device 

In regards to claim 3, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the processing unit further comprises a controller configured to transmit the data collected by the sensor from the data storage device to the plurality of data buoys [see Wang par. 0010 L. 5-7, see Ross col. 4 L. 43-45, col. 6 L. 15-19].  

In regards to claim 4, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the system comprising a release mechanism coupled between the housing and the plurality of data buoys, and wherein the processing unit comprises a controller configured to actuate the release mechanism to release the plurality of data buoys from the housing [see Wang par. 0010 L. 5-7, see Ross col. 6 L. 55-60].  

In regards to claim 5, the combination of Wang and Ross, as applied in claim 4 above, further teaches that the release mechanism comprises a mechanical release [see Ross col. 4 L. 64-66].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of using a mechanical release to release the data buoys in the system taught by the combination because a mechanical release provides reliable means to selectively release the data buoys.

In regards to claim 6, the combination of Wang and Ross, as applied in claim 4 above, further teaches that the release mechanism comprises a magnetic release [see Ross col. 5 L. 2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of using a magnetic release to release the data buoys in the system taught by the combination because a magnetic release provides reliable means to selectively release the data buoys.

In regards to claim 11, the combination of Wang and Ross, as applied in claim 4 above, further teaches that teaches that the processing unit is an electronic component that stays underwater after the release of a data buoy [see Wang fig. 1 element 11, par. 0010 L. 5-7]. It is inherent that the processing unit must have a power source in order to perform its functions. Also, the combination teaches that each of the data buoys comprises a power source [see Ross fig. 4 element 53, col. 5 L. 56-60].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of having a power source in each data buoy in the system taught by the combination because it will permit the data buoys to transmit the data after release for an extended period of time.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) as applied to claim 1 above, and further in view of Miwa et al. (US-2021/0166733).

In regards to claim 7, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the processing unit comprises a controller [see Wang fig. 1 element 11].
The combination does not teach that the processing unit comprises receiver configured to receive signals comprising instructions for the controller.  
On the other hand, Miwa teaches that the controller of an underwater system can comprise a transponder that can receive commands to release the system from the base [fig. 14 element 273 and 210, par. 0052 L. 1-5]. This teaching means that the processing unit comprises a receiver configured to receive signals comprising instructions for the controller.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Miwa’s teachings of having a receiver to receive instruction for the controller in the system taught by the combination because it will permit the system to communicate and receive commands from external devices.

In regards to claim 8, the combination of Wang, Ross and  Miwa, as applied in claim 7 above, further teaches that the receiver is an acoustic receiver configured to receive acoustic signals while submerged in water [see Miwa par. 0052 L. 1-5].  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) as applied to claim 1 above, and further in view of Wingo et al. (US-9,651,374).

In regards to claim 9, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the system comprises an acoustic release mechanism that permits the base to release a connection to the tether [see Wang fig. 1 element 3, par. 0009 L. 3-5]. However, the combination does not teach that the tether is selectively released.
On the other hand, Wingo teaches that the acoustic release is used to receive an acoustic signal indicating that the tether should be released [fig. 5 elements 410, col. 5 L. 48-50]. This teaching means that the base selectively release a connection to the tether.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wingo’s teachings of permitting selectively release of the tether in the system taught by the combination because it will permit a user to recover the underwater system at any desired time.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) as applied to claim 1 above, and further in view of Tobias et al. (US-9,729,253).

In regards to claim 10, the combination of Wang and Ross, as applied in claim 1 above, further teaches that the processing unit is coupled to the sensor via the tether and that the processing unit receives the data from the sensor [see Wang fig. 1, par. 0010 L. 1-5]. However, the combination does not explicitly teaches that the sensor transmit the data to the processing unit via the tether. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tobias’s teachings of using the tether to transmit data from the sensor to the processing unit in the system taught by the combination because it will permit the processing unit to receive the data from the sensor without the need of extra components such as a wireless transmitter and receiver.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) as applied to claim 11 above, and further in view of Kerr et al. (US-4,616,320).

In regards to claim 12, the combination of Wang and Ross, as applied in claim 11 above, does not teach that the power source of the processing unit is configured to maintain a charge of the power sources of the data buoys prior to the release of the data buoy.  
On the other hand, Kerr teaches that a detachable memory device comprises its own power source which charge is maintained by a power source of a processing device while the memory device is attached to the processing device [col. 3 L. 66-68, col. 4 L. 1-4, col. 4 L. 58-67]. 
.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) as applied to claim 1 above, and further in view of Mahoney (US-8,378,671).

In regards to claim 13, the combination of Wang and Ross, as applied in claim 1 above, further teaches that each of the plurality of data buoys include a data storage module, a transmitter, and an antenna, and wherein the plurality of data buoys are configured to receive the data collected by the sensor and transmit the data to a recipient via their respective transmitters and their respective antennas [see Ross fig. 3 elements 46 (data storage module), 51 (transmitter), 54 (antenna), col. 4 L. 43-45, col. 5 L. 44-46 and L. 50-54, col. 7 L. 9-17].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of each data buoy having a storage module, a transmitter and an antenna in the system taught by the combination because it will permit each data buoy to reliably transmit the sensor data for an extended period of time after release.

On the other hand, Mahoney teaches that data buoys can comprise a controller and a transceiver [fig. 2 element 24 and 28, fig. 3].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mahoney’s teachings of having a controller and a transceiver in the data buoys in the system taught by the combination because it will permit the data buoys to transmit and receive data after release.

In regards to claim 14, the combination of Wang, Ross and Mahoney, as applied in claim 13 above, further teaches that each of the plurality of data buoys comprises a float constructed of a buoyant material [see Ross fig. 3 element 50, col. 5 L. 25-37].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of data buoys comprising a float in the system taught by the combination because it will permit the data buoys to easily float after release.

Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) and Mahoney (US-8,378,671).

In regards to claim 16, Wang teaches a data buoy [fig. 1 element 12, par. 0010 L. 6-7]. Wang teaches that the data buoy comprises a communication module comprising a transmitter and an antenna, wherein the communication module is configured to transmit data collected from one or more sensors that are outside of the data buoy to a remote location [par. 0010 L. 5-7]. Also, Wang teaches that the data buoy comprises a coupler coupling the data buoy to a housing such that the housing is capable of retaining and releasing a plurality of data buoys and is tethered to a weighted base by a tether such that the base anchors the one or more sensors, the housing and the tether [fig. 1 element 1 (base), 2-4 (tether), 5-9 (sensors), 11 (housing), and 12 (data buoys), par. 0010 L. 5-7, par. 0011 L. 1-3].
Wang does not teach that the data buy comprises a data storage module, a power source and a float. Wang does not teach that the data buoys are selectively released.
On the other hand, Ross teaches that data buoys can comprises a data storage configured to store data collected from one or more sensors that are outside of the data buoy [fig. 1 element 26 (sensor) and 30 (housing with data buoys), fig. 2 element 46 (data buoys), fig. 3 element 46 (data storage), col. 4 L. 43-45, col. 5 L. 44-48, col. 6 L. 15-19]. Also, Ross teaches that the data buoy comprises a power source to provide power to the electronic components of the data buoy including the communication module [fig. 3 element 53, col. 5 L. 47-50 and L. 54-60]. Furthermore, Ross teaches that the data buoy comprises a float constructed of a buoyant material [fig. 3 element 50 col. 5 L. 25-36]. Ross further teaches that the coupler couples the data buoy to a housing such that the housing is capable of retaining and selectively releasing a plurality of data 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of data buoys comprising a data storage, a power source, a float and a coupler in the system Wang by the combination because it will permit the data buoy to be released at any desired time, to float after release and to be transmit data for an extended period of time after release.
The combination of Wang and Ross does not teach that the data buoy comprises a controller and a transceiver.
On the other hand, Mahoney teaches that data buoys can comprise a controller configured to execute software instructions and in signal communication with the data storage and a transceiver [fig. 2 element 24, 28 and 44, fig. 3, col. 4 L. 66-67, col. 5 L. 1-4]. Also, Mahoney teaches that the power source provides power to the controller [fig. 2 element 34].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mahoney’s teachings of having a controller and a transceiver in the data buoys in the system taught by the combination because it will permit the data buoys to transmit and receive data after release.

In regards to claim 19, the combination of Wang, Ross  and Mahoney, as applied in claim 16 above, teaches that the coupler used to release a buoy can be a mechanical coupler [see Ross col. 4 L. 64-66].


In regards to claim 20, the combination of Wang, Ross and Mahoney, as applied in claim 16 above, further teaches that the release mechanism comprises a magnetic coupler [see Ross col. 5 L. 2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’ teachings of using a magnetic coupler to release the data buoys in the system taught by the combination because a magnetic coupler provides reliable means to selectively release the data buoys.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) and Mahoney (US-8,378,671) as applied to claim 16 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

In regards to claim 17, the combination of Wang, Ross and Mahoney, as applied in claim 16 above, teaches that the data buoy comprises a transceiver and an antenna [see Mahoney fig. 2 elements 28 and 30].
The combination does not teach that the transceiver is an iridium transceiver and the antenna is an iridium antenna. However, AAPA teaches that iridium transceivers .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960) and Mahoney (US-8,378,671) as applied to claim 16 above, and further in view of Chadwick (US-5,395,568).

In regards to claim 18, the combination of Wang, Ross and Mahoney, as applied in claim 16 above, does not teach that the float is a syntactic float.
On the other hand, Chadwick teaches that syntactic foam material can be used to make buoy float to the surface of the water [col. 6 L. 65-67, col. 7 L. 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chadwick’s teachings of making a float of syntactic foam material in the data buoy taught by the combination because the syntactic foam will permit the data buoy to float with ease to the surface of the water.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-109367705A) in view of Ross (US-9,260,960), Tobias et al. (US-9,729,253) and Wingo et al. (US-9,651,374).
In regards to claim 21, Wang teaches an underwater data capture and transmission system [fig. 1, par. 0010]. Wang teaches that the system comprises a base to anchor the system in water; a sensor to collect data while submerged in the water; a plurality of data buoys in a housing, a processor in the housing and a tether that couples the processor and the sensor to the base [fig. 1 elements 1 (base), 4 (tether), 5-9 (sensor), 11 (processor) and 12 (data buoys), par. 0010, par. 0011 L. 1-3]. Furthermore, Wang teaches that the processor stores the data collected by the sensor [par. 0010 L. 5]. This teaching means that the processor comprises a data storage. Wang further teaches that the processor receives the data collected by the sensor and store the data [par. 0010 L. 5]. This teaching means that the processor comprises communication circuitry to communicate with the sensor and transfer data from the sensor to the data storage. Also, Wang teaches that the processor comprises a controller [par. 0010 L. 5]. Wang teaches that the processor comprises a release mechanism to release the plurality of data buoys [par. 0010 L. 5-7].
Lui does not teach that the data storage is a master data storage, Also, Lui does not explicitly teaches that the data buoys are all configured to receive data collected by the sensor and that the controller transmits the data collected by the sensor to the plurality of data buoys and to selectively release the plurality of data buoys from the housing to allow the data buoys to travel toward a surface of the water. Wang does not teach that the release mechanism is a latch.
On the other hand, Ross teaches that a system having a plurality of buoys in a housing and a processor in the housing can be configured so that the plurality of data buoys are all configured to receive data collected by the sensor [fig. 1 element 30 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ross’s teachings of the master data storage, data buoys, controller and release mechanism in the system taught by Wang because it will permit the system to store the collected data in each data buoy and control when each of the data buoys is released.
The combination of Wang and Ross teaches that the tether couples the processor and the sensor to the base [see Wang fig. 1]. However, the combination does not teach that the tether transmits data between the sensor and the communication circuitry.
On the other hand, Tobias teaches the concept of transmitting data captured from a sensor to a processing device using a tether [fig. 1 elements 106 (tether), 108 (sensor) and 104 (processing unit), col. 12 L. 55-56]. This teaching means that the tether transmits data between the sensor and the communication circuitry.

The combination of Wang, Ross and Tobias teaches that the tether comprises an acoustic release that permits to release the sensor and the processor from the base [see Wang fig. 1 element 3, par. 0009 L. 3-5]. However, the combination does not explicitly teach that the tether is selectively released.  
On the other hand, Wingo teaches that the acoustic release is used to receive an acoustic signal indicating that the tether should be released [fig. 5 elements 410, col. 5 L. 48-50]. This teaching means that the components coupled to the tether are selectively released from the base, which in this case includes the sensor and the processor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wingo’s teachings of permitting selectively release of the tether in the system taught by the combination because it will permit a user to recover the underwater system at any desired time.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685